DETAILED ACTION
This office action is in response to applicant’s filing dated April 25, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 3, and 7-15 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 25, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1.  Claims 2 and 4-6 were previously canceled.
Applicants elected with traverse Group I, drawn to a pharmaceutical composition suitable for topical administration, comprising apremilast, or a pharmaceutically acceptable salt thereof, wherein said apremilast is present in the range of 0.01% to 20% by weight as the elected invention and a formulation species comprising 
Permeation enhancers: isopropyl myristate, dimethyl sulfoxide, diethylene glycol monoethyl ether and polyethylene glycol, or combinations thereof;
Emulsifiers: sodium lauryl sulphates, polyoxylglycerides and polyols, or combinations thereof;
Solvents / Carriers: polysorbates, oils, fatty esters and triglycerides, or combinations thereof; and
corticosteroid
in the reply filed on July 6, 2020 and November 23, 2020.  The requirement is still deemed proper.  Claim(s) 9-12 remain withdrawn.
The Examiner notes that the election contains the phrase “or combinations thereof.”  This has been construed as the election containing alternative embodiments.  The Examiner notes that the instant election does not appear to be fully responsive to the election requirement set forth on May 5, 2020.  However, in the interest of compact prosecution, and for the purposes of applying art, by broadest reasonable interpretation in view of the alternative language, the election has been construed as the presence of any one of the cited permeation enhancers, emulsifiers, and solvents/carriers reads on the elected formulation.  
Claims 1, 3, 7, 8, and 13-15 are presently under examination as they relate to the elected species:
Permeation enhancers: isopropyl myristate, dimethyl sulfoxide, diethylene glycol monoethyl ether and polyethylene glycol, or combinations thereof;
Emulsifiers: sodium lauryl sulphates, polyoxylglycerides and polyols, or combinations thereof;
Solvents / Carriers: polysorbates, oils, fatty esters and triglycerides, or combinations thereof; and
Corticosteroid.


Priority
The present application is a 371 of PCT/IN2018/050038 filed on January 24, 2018, which claims benefit of foreign priority to INDIA 20171003041 filed on January 27, 2017.  The effective filing date of the instant application is January 27, 2017. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeldis et al (US 2007/0155791 A1, cited in a previous Office Action).
Regarding claims 1, 3 and 13, Zeldis teaches Compound 1 is (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione ([0056] and claim 1):

    PNG
    media_image1.png
    349
    369
    media_image1.png
    Greyscale

wherein the compound is administered topically in a dosage form of ointment, cream, gel, paste, dusting powder, lotion, spray, liniment, poultice, aerosol, solution, emulsion or suspension (claim 21).  Zeldis further teaches a paste for topical use can be prepared comprising:
10 g active ingredient
2.0 g carboxylmethyl cellulose
25.0 glycerin
2.8 g cetanol
9.3 g glyceryl monostearate
2.0 g Tween 80
1.0 g glucuronic acid
20.0 g 0.4 mol/L citrate buffer
 to 100 g distilled water ([0170], Example 12).  
Zeldis teaches additional components may be used prior to, in conjunction with, or subsequent to treatment with active ingredients of the invention; penetration enhancers can be used to assist in delivering the active ingredients to the tissue; suitable penetration enhancers include Tween 80 [0144].  Moreover, Zeldis teaches suitable excipients (e.g. carriers and diluents) can be used to provide transdermal and topical dosage forms and include water to form lotions, tinctures, creams, emulsions, gels or ointments [0139].  
 A composition comprising 10g active ingredient, Compound 1 in a composition total weight 100g would comprise 10% Compound 1/apremilast.  A composition comprising 2.0g Tween 80 in a composition total weight 100g would comprise 2% permeation enhancer.  The amounts of the disclosed components of Example 12 would total about 72.1 g, and thus would comprise about 27.9 g water.  A composition comprising 27.9g water in a composition total weight 100g would comprise 27.9% of a pharmaceutically acceptable carrier (water).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In the instant case, Zeldis teaches a topical composition comprising 10% w/w apremilast, which is slightly greater than the instantly claimed range.  However, the amounts disclosed by Zeldis are sufficiently close that prima facie one skilled in the art would have expected them to have the same properties.  
Moreover, Zeldis teaches various dosage forms of the invention are discussed in section 5.5; typical dosage forms of the invention comprise (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione (apremilast), in an amount from about 0.10 to about 1000 mg, from about 0.10 to about 800 mg, from about 0.10 to about 600 mg, from about 0.10 to about 500 mg, from about 0.10 to about 400 mg, from about 0.10 to about 300 mg, from about 0.10 to about 200 mg, or from about 0.10 to about 100 mg. In one embodiment, typical dosage forms comprise the compound in an amount of about 1, 2, 5, 10, 25, 50, 100, 150, 200, 250, 300, 350, 400, 450, or 500 mg [0106].  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of apremilast taught by Zeldis as a starting point for optimizing the amount of apremilast utilized to formulate a topical composition comprising apremilast.  Moreover, dosage amount is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	

Regarding the limitation wherein the topical composition reduces inflammation of the skin, MPEP 2112.01 states, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  In the instant case, as set forth above, Zeldis teaches a composition comprising Compound 1/apremilast, a permeation enhancer, and a pharmaceutically acceptable carrier in amounts that render the instantly claimed amounts obvious.  Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the same or very similar chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	
	Regarding claims 7 and 15, Zeldis teaches penetration enhancers can be used to assist in delivering the active ingredients to the tissue; suitable penetration enhancers include dimethyl sulfoxide; polyethylene glycol; Tween 80 (polysorbate 80) [0144].  Dimethyl sulfoxide and polyethylene glycol read on the elected permeation enhancer.  Tween 80 reads on the elected solvent/carrier.  Moreover, glycerin reads on polyols and thus reads on the elected emulsifier.  

	Regarding claim 8, the methods further comprise the administration of a therapeutically effective amount of at least a second active agent which may be an anti-inflammatory such as corticosteroids (e.g., dexamethasone) [0020].

	Regarding claim 14, cetanol is an alternative name for cetyl alcohol.  Thus, the composition taught by Zeldis comprises a mixture containing water, glycerin and cetyl alcohol.  

	Taken together, all this would result in the composition of claims 1, 3, 7, 8 and 13-15 with a reasonable expectation of success.

Response to Arguments
	Applicant argues:
There is nothing in Zeldis that would suggest or motivate a person skilled in the art to develop a topical composition comprising 0.01- 8% of apremilast.  As described in the application, the present inventors have discovered that the presently claimed topical composition shows a dose-dependent increase in efficacy up to a certain concentration of apremilast in the composition. As shown for instance by the test data described in Example 8, saturation of efficacy was observed at 10% concentration of apremilast, and maximum efficacy was achieved at an apremilast concentration below 10%. One reading Zeldis would have no reasonable expectation of achieving these clinical results at the concentration range recited in claim 1.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Zeldis teaches various dosage forms of the invention are discussed in section 5.5, which include topical forms (see 5.5.4, [0137]); typical dosage forms of the invention comprise (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione (apremilast), in an amount from about 0.10 to about 1000 mg, from about 0.10 to about 800 mg, from about 0.10 to about 600 mg, from about 0.10 to about 500 mg, from about 0.10 to about 400 mg, from about 0.10 to about 300 mg, from about 0.10 to about 200 mg, or from about 0.10 to about 100 mg. In one embodiment, typical dosage forms comprise the compound in an amount of about 1, 2, 5, 10, 25, 50, 100, 150, 200, 250, 300, 350, 400, 450, or 500 mg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of apremilast taught by Zeldis as a starting point for optimizing the amount of apremilast utilized to formulate a topical composition comprising apremilast.  Moreover, dosage amount is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
With regard to the argument that saturation of efficacy was observed at 10% concentration of apremilast, and maximum efficacy was achieved at an apremilast concentration below 10%. The Examiner notes that in a review of Example 8, it is unclear what components other than apremilast is in the compositions tested.  The instant claims require a permeation enhancer.  It is not clear from the disclosure if the compositions tested contain a permeation enhancer.  As set forth above, Zeldis teaches compositions comprising apremilast and a permeation enhancer.  It is well known in the art that permeation enhancers are utilized to enhance the permeation of an active agent through the skin and to improve bioavailability.  It is not clear from the disclosure if the compositions tested are commensurate in scope with the instant claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 8, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,110,077. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The composition of copending of the previously granted claims would anticipate the composition of the instant claims.
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.

Conclusion
	Claims 1, 3, 7, 8, and 13-15 are rejected.
	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628